483 P.2d 934 (1971)
82 N.M. 460
James E. WOMACK, Relator-Appellant,
v.
REGENTS OF the UNIVERSITY OF NEW MEXICO, Respondents-Appellees.
No. 9154.
Supreme Court of New Mexico.
April 12, 1971.
James E. Womack, pro se.
Rodey, Dickason, Sloan, Akin & Robb, William A. Sloan, Albuquerque, for appellees.

OPINION
COMPTON, Chief Justice.
This is an appeal by the relator from an order dismissing his application for a writ of mandamus directing the respondents to comply with constitutional and statutory requirements in the exercise of their official duties as Regents of the University of New Mexico. The claimed basis for his right of action is that he is a resident taxpayer. Relator is mistaken in this regard. *935 The University of New Mexico is a creature of the Constitution of the State of New Mexico, Art. XII, § 13, augmented by statute, § 73-25-3, N.M.S.A. 1953, and the respondents owe their duties to the State of New Mexico, not to a private person. This being so, it follows that relator, though a taxpayer, has no standing to enforce by mandamus a duty owing to the public. State ex rel. Naramore v. Hensley, 53 N.M. 308, 207 P.2d 529. See 52 Am.Jur.2d, Mandamus, § 391.
This is not to say that a private person may not move for mandamus to enforce a public duty not due to the State. State ex rel. Burg v. City of Albuquerque, 31 N.M. 576, 249 P. 242.
We conclude that appellant was without standing to enforce mandamus. The order should be affirmed.
It is so ordered.
OMAN and STEPHENSON, JJ., concur in result.